DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the 2/09/2022 submission filed on Application 16/282,565.  
Claims 1-18 were previously examined in the action mailed on 11/10/2021.  Claims 1, 2, 4, 5, 6, 7, 8, 10-14, 16, 18 have been amended.  Claims 22-25 are new.  Claims 1-25 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/09/22 has been entered.
 
Response to Arguments

Applicant’s arguments filed 2/9/22 with respect to the prior art have been considered but are moot because the new grounds of rejection does not apply to the new grounds of rejection that was necessitated by amendment.
Applicant’s arguments with respect to the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections under 112(b) have been withdrawn. 
Applicant's remaining arguments have been fully considered but they are not persuasive. 
Regarding the rejection under 35 U.S.C. 101, the Applicant argues “Analyzing root causes for computer problems in the IT environment is not a fundamental economic practice and has nothing to do with mediation settlement risk or financial risk hedging as in Alice and Bilski, respectively. Neither of those cases, nor to Applicant's knowledge any other case, holds that all claims involving the mitigation of risk are per se patent ineligible. Indeed, those two Supreme Court cases involved economic practices that are not the subject of the present claims. Nor do the present claims fall within any of the other examples of MPEP Section 2106.04(a)(2) of fundamental economic principles or practices, which include mitigating settlement risk, rules for conducting a wagering game, financial instruments that are designed to protect against the risk of investing in financial instruments, offer-based price optimization, local processing of payments for remotely purchased goods, using a marking affixed to the outside of a mail object to communicate information about the mail object, and placing an order based on displayed market information. Those examples are all financial and economic in nature, whereas Applicant's claims are rooted in technology and computers, specifically diagnosing technical health issues within an IT environment.” 
The Examiner respectfully disagrees.   The 2019 PEG and MPEP 2106.04(a) states that Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk) are abstract.  While the MPEP cites several examples of risk mitigation, the list is not exhaustive.  The steps that are directed toward identifying a first KPI related to a technical health issue; discover a hidden correlation among two or more KPIs, the hidden correlation to identify a second KPI related to the first KPI; generate a diagnosis of the technical health issue; and a root cause of the technical health issue included within the generated diagnosis are abstract as they are directed to mitigating risk in an enterprise. This is because performing a root cause analysis to diagnose a technical health issue is directed to maintenance and management of an infrastructure.  Identifying correlations in KPI to determine root causes of technical health issues is directed to risk mitigation in a business.
The Applicant further argues “The potential existence of a risk in the IT environment that a computer may experience a technical health problem does not render the diagnosis of the problem resulting from that risk abstract.  Moreover, the Examiner's position that the claims could be read on "steps that can be performed mentally" is belied by the recitations in each of the independent claims of, at least, the leveraging a machine learning model (MLM) to evaluate a strength of a correlation of first and second KPIs, dynamically amending the KG to reflect the strength of the correlation, and employing a system including an evaluator operatively coupled to and executable by a processing unit (of claim 1), programming code executable by a processor (of claim 7), and computer-implemented steps (of claim 13) to carry out what the Examiner has characterized as mentally performed "steps." “
The Examiner respectfully disagrees.   The identifying; performing a RCA and using the RCA to generate a KG, the discovering; the amending; and the generating a can be performed in the human mind. That is, other than reciting “a processing unit operatively coupled to memory” and an “evaluator operatively coupled to and executable by the processing unit" nothing in the claim element precludes the step from practically being performed in the human mind.  Further, the use of the machine learning model is recited broadly and is not integrated into the claim. Absent any detail regarding how the particular machine learning is performed and how it is integrated into the claimed invention, it is merely indicative of generally linking the identified abstract idea to a particular technological environment (i.e. a machine learning environment). Further, the step of dynamically amending the KG is abstract as this step can be performed mentally or via a human using a pen and paper.
The Applicant further argues “the independent claims are directed to an improvement of a computer or other technology.  Specifically, the Examiner's dismissal of those arguments is based on the assertion that the specification discloses "well-known computers and computer configurations" for carrying out aspects of the invention…Here, the present independent claims are directed to the improvement of the functioning of a computer or other technology or technical field, specifically, addressing "technical health problems" in the IT environment. Whether or not those improvements pertain to the functioning of a computer or to another technology must be made without reference to what is allegedly well-understood, routine, and conventional activity, per MPEP § 2106.04(d)(1) reproduced in part above.”
The Examiner respectfully disagrees.   Firstly, claim limitation that fall into one of the abstract idea categories cannot also be directed to a technical improvement.  Under step 2A prong 2 the examiner must then determine if there are any additional elements recited in the claim beyond abstract idea that integrate the abstract idea into a practical application.  In the instant claims, the processing unit operatively coupled to the memory and the evaluator operatively coupled to and executable by the processing unit are recited at a high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer functions.  Generic computers performing generic computer functions, alone amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  Further, the machine learning model is recited broadly and is not integrated into the claim. Absent any detail regarding how the particular machine learning is performed and how it is integrated into the claimed invention, it is merely indicative of generally linking the identified abstract idea to a particular technological environment (i.e. a machine learning environment).   As such, the abstract idea of root cause analysis is generally linked to the particular technological environment of a computer that performs generic machine leaning.   The combination of the generic computer and the broadly recited machine learning do not improve of the functioning of a computer or other technology or technical field.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim is recite a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case Claims 1-6, 19, 22, 23 are directed toward a system to generate a diagnosis of the technical health issue within the IT environment.  Claims 7-12, 20, 24 are directed toward a computer program product to generate a diagnosis of the technical health issue within the IT environment. Claim 13-18, 21, 25 are directed toward a method to generate a diagnosis of the technical health issue within the IT environment.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the Abstract idea of evaluating received data to generate a diagnosis of the technical health issue within the IT environment which falls into the Abstract idea categories of mental processes and certain method of organizing human activity.  The elements of Claim 1 that represent the Abstract idea include:

evaluating an information technology (IT) environment having a plurality of domains, each domain having key performance indicator (KPI) data;
the evaluator to: 
identify a first KPI related to a technical health issue;
perform a root cause analysis (RCA) for the identified first KPI;
use the RCA to generate a knowledge graph (KG) from a knowledge base corresponding to the identified first KPI; 
discover a correlation among two or more KPIs, including leverage the KG to identify a second KPI related to the identified first KPI,  and evaluate a strength of the correlation of the identified second KPI to the identified first KPI; 
dynamically amend the KG to reflect the strength of the correlation; 
generate a diagnosis of the technical health issue within the IT environment based on the discovered correlation between the identified first KPI and the identified second KPI; and 
include a root cause of the technical health issue within the generated diagnosis.

The 2019 PEG states that if a claim recites a mental processes including observation, evaluation, judgment, opinion then the claim recites an Abstract idea.  In the instant case the above limitations, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, the identifying, the discovering; and the generating a can be performed in the human mind.   Further, the step of dynamically amending the KG is abstract as this step can be performed mentally or via a human using a pen and paper.  That is, other than reciting “a processing unit operatively coupled to memory” and an “evaluator operatively coupled to and executable by the processing unit" nothing in the claim element precludes the step from practically being performed in the human mind.   
Further, the 2019 PEG states that certain methods of organizing human activity including fundamental economic principles or practices (including hedging, insurance, mitigating risk) are abstract.  In the instant case, the steps that are directed toward identifying a first KPI related to a technical health issue; discover a hidden correlation among two or more KPIs, the hidden correlation to identify a second KPI related to the first KPI; generate a diagnosis of the technical health issue; and a root cause of the technical health issue included within the generated diagnosis are abstract as they are directed to fundamental economic practices including mitigating risk in an enterprise.

Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a practical application.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, the judicial exception is not integrated into a practical application.  The claim recites the additional elements of:
A system comprising: 
a processing unit operatively coupled to memory; 
an evaluator operatively coupled to and executable by the processing unit;
leverage a machine learning model (MLM)

However, the processing unit operatively coupled to memory and the evaluator operatively coupled to and executable by the processing unit are recited at a high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer functions.  Further, para. 50 of the Applicants’ specification states “the evaluator (252) and AI platform (254) and their associated functionality may be embodied in a computer system/server in a single location, or in one embodiment, may be configured in a cloud based system sharing computing resources”  and “examples of well-known computing systems, environments, and/or configurations that may be suitable for use with host (602) include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and file systems (e.g., distributed storage environments and distributed cloud computing environments) that include any of the above systems, devices, and their equivalents.”  As disclosed in the Applicant’s specification, the invention may be practiced via a generic computer.  Generic computers performing generic computer functions, alone amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  Further, the machine learning model is recited broadly and is not integrated into the claim. Absent any detail regarding how the particular machine learning is performed and how it is integrated into the claimed invention, it is merely indicative of generally linking the identified abstract idea to a particular technological environment (i.e. a machine learning environment).   As such, the abstract idea of root cause analysis is generally linked to the particular techno local environment of a computer that performs generic machine leaning. 
When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea.  As such, the additional elements do no integrate the abstract idea into a practical application.
In step 2B, the examiner must be determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).   As discussed previously with respect to Step 2A Prong Two, the additional element of the computer comprising a processer and a memory claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Further, para. 50 of the Applicant specification discloses the computer as a well-known computing system. Similarly, generally linking the identified abstract idea to a particular technological environment also cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  As such, the combination of additional elements does not provide an inventive concept.  Thus, the claim is not patent eligible.
Further Claims 2- 6, 19, 22, 23 further limit that Abstract idea by introducing limitations that further define the data analysis or supply chain risk mitigation, but fail to remedy the deficiencies of the parent claim as they do not impose any limitations that amount to significantly more than the abstract idea itself.   For example, performing a statistical evaluation; verifying the identified root cause; performing a time series analysis to identify a correlation are a data analyses that can be performed mentally.  Similarly, the construction of a knowledge graph is also an analysis that can be performed by a human using a pen and paper.    Further, classifying models based on criteria can also be performed mentally.  Further, the artificial intelligence and machine learning elements are recited broadly and are merely indicative of a general link to a particular technological environment.  That is, the root cause analysis is generally linked to a technological environment that performs well-known machine learning.  Further, the storage and updating of data in a repository is considered insignificant extra solution activity, and well-known and conventional.
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1- 6, 19, 22, 23 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention.  As such, the presentment of claim 1 otherwise styled as a method or computer program product, for example, would be subject to the same analysis.  Therefore, Claims 7-18, 20-21, 24, 25 are rejected for the same rational that applied to claims 1- 6, 19, 22, 23.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 7-10, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bethke US 2009/0183030 A1 in view of SayyarRodsari US 2020/0103878 A1.

	
As per Claim 1 Bethke teaches a system comprising: a processing unit operatively coupled to memory; and (see Mann para. 14) (see Bethke para. 63)
an evaluator for use in an information technology (IT) environment having a plurality of domains, each domain having key performance indicator (KPI) data, the evaluator operatively coupled to an executable by the processing unit to:   (Bethke para. 31 teaches in the domain of computer networking, an illustrative complex computer network system comprising many elements can be modeled as having three planes comprising the elements of the system. An application plane can comprise applications such as a web application, associated web server software, associated databases, and the like. A system plane can comprise devices within servers, servers, server clusters comprising servers, server farms comprising servers, and the like. A network plane can comprise elements such as routers, switches, communication links, interfaces, and the like. An example in a different domain may be a complex power distribution system comprising planes that exist at different system voltages. Many other examples of complex systems can be found in many different domains, such as biological systems, environmental systems, economic systems, etc.  Para. 45 teaches in addition, at approximately the same time the user complained of application slowness, the management system of the database servers may detect that two of the managed servers are unavailable (128) and send indicators of symptoms (365) that indicate the database farm is not fully operational. Furthermore, the performance of the database instance that supports the web application may degrade (370), and the database monitoring application may detect this and send additional performance symptoms (not shown). Finally, the management of the web application (315, 132) may exhibit performance problems in the application and emit indicators regarding the application performance (310) symptoms.  Further para 63 teaches the computer readable medium comprising computer-readable instructions to cause a processor to perform one or more of the processes described herein,)
identify a first KPI related to a technical health issue;  perform a root cause analysis (RCA) for the identified first KPI;  (Bethke para. 54 teaches When indicators of anomalous element operation are received, a root cause analysis can be initiated. The analysis can generate hypotheses which are representative of possible true root causes of the observed problematic symptoms. The analysis generates the hypotheses based on the observed problematic symptoms. That is, hypotheses are generated that can satisfy one or more of the observed problematic symptoms.)

use the RCA to generate a knowledge graph (KG) from a knowledge base corresponding to the identified first KPI;   (para. 44 teaches FIG. 3 shows an illustrative causal graph (300) indicating relationships between various system elements experiencing symptoms indicative of a problem on an illustrative modeled system, such as the system of FIG. 1. An analysis engine can receive management information from one or more management applications that monitor the three planes of the exemplary computer network. A first symptom of a problem may be that a web application has slowed down (305). A user of the application may complain to a technician that the application has slowed, and the technician may provide information of the slowdown to the analysis engine. The engine may trigger a management application to confirm the low performance (310). The web application (315, 132) is supported by an application service, such as a web application server (320, 134), that is hosted on a server cluster comprising several servers (325, 124). The web application server is connected to and depends upon one or more instances of a database (330, 136) hosted on a server farm (335, 126). The database may be distributed over several servers (340) that are interconnected via a network switch (115) through network interfaces (345, 119). The analysis engine can hypothesize that the slowness is caused by one or more servers of the server farm being inaccessible, and can trigger the management application to ping the switch (350). In like manner, the root cause of the problem may finally be identified as a link failure (355, 118) between the switch and some of the servers, which has resulted in two of the managed servers in the database farm becoming unreachable (360, 128)).

discover a correlation among two or more KPIs, including to identify a second KPI related to the identified first KPI and  ((Bethke para. 44 teaches An analysis engine can receive management information from one or more management applications that monitor the three planes of the exemplary computer network. A first symptom of a problem may be that a web application has slowed down (305). A user of the application may complain to a technician that the application has slowed, and the technician may provide information of the slowdown to the analysis engine. The engine may trigger a management application to confirm the low performance (310).  The Examiner interprets the detected symptoms to be KPIs.  Bethke para. 55 teaches generating a conclusion does not necessarily indicate that the root cause of the observed problematic symptoms has been identified, because the conclusion could itself have been caused by another problem. If a conclusion is caused by a further problem, the conclusion is referred to as secondary cause, and not a root cause.  Further para. 62 teaches a conclusion thus represents an anomalous element state or status that has been confirmed, and it is that confirmed state or status that has caused the associated received indicators to be sent. As previously described, an anomalous state in a first element (and thus its associated conclusion) may also have caused an anomalous state in a related second element. If so, the conclusion based on the first element is referred to as a primary cause, and the conclusion based on the second element is referred to as a secondary cause. However, that primary cause may itself have been caused by an anomalous state on yet another element. If so, that primary cause is itself secondary to yet another primary cause, and so on. The conclusions can be correlated based on the relationships between their respective elements, and the secondary causes can be identified (480). A conclusion that is a primary cause and not also a secondary cause is deemed to be identified as a root cause of the received indicators, and can be output as the root cause (490), for example, by displaying on an operator console.)

evaluate the correlation of the identified second KPI to the identified first KPI; and (Bethke para. 59 teaches Additional indicators may be received before the episode expiration time (420). Indicators received prior to the episode expiration time are deemed to be part of the same episode. Upon or after reaching the episode expiration time, the received indicators can be correlated (430). The indicators can be correlated based on pre-defined relationships between the system elements and/or conditions, as previously described.)

generate a diagnosis of the technical health issue within the IT environment based on the discovered correlation between the identified first KPI and the identified second KPI; and include a root cause of the technical health issue within the generated diagnosis. (Bethke para. 56 teaches the hypotheses that have been confirmed can be asserted as conclusions, and the rest can be discarded. The conclusions can then be collated, and secondary conclusions can be identified. The root cause can be identified as a conclusion that is not secondary. The identified root cause can be output to an operator console. .  Further, para. 62 teaches a conclusion thus represents an anomalous element state or status that has been confirmed, and it is that confirmed state or status that has caused the associated received indicators to be sent. As previously described, an anomalous state in a first element (and thus its associated conclusion) may also have caused an anomalous state in a related second element. If so, the conclusion based on the first element is referred to as a primary cause, and the conclusion based on the second element is referred to as a secondary cause. However, that primary cause may itself have been caused by an anomalous state on yet another element. If so, that primary cause is itself secondary to yet another primary cause, and so on. The conclusions can be correlated based on the relationships between their respective elements, and the secondary causes can be identified (480). A conclusion that is a primary cause and not also a secondary cause is deemed to be identified as a root cause of the received indicators, and can be output as the root cause (490), for example, by displaying on an operator console.)

Bethke does not explicitly disclose leveraging the KG;  However, SayyarRodsari para. 141 teaches Based on the analysis of block 234, the AI module 102 may generate a directed graph where each data point is represented as a node at block 263. By way of example, FIG. 14 illustrates an example directed graph 250 that includes five data points (x.sub.1-x.sub.5). The unbiased analysis of block 234 may determine whether a relationship exists between one or more of the data points. Based on the identified relationship, the AI module 102 may determine one or more directed links between the nodes. The directed links may be represented by the arrows that point from an originating node to a destination node. The originating nodes may correspond to the target variables that were modeled by the AI module 102 at block 232.
Bethke does not teach evaluating the leveraging a machine learning model to evaluate a strength of a correlation; SayyarRodsari para. 148 teaches  discussed above with respect to block 240 of FIG. 13, in certain embodiments, the AI module 102 may repeatedly analyze the received datasets to glean additional information regarding the target variables during each iteration. For example, the early iterations of analysis may involve self-learning (e.g., identifying relationships) between the data points (e.g., target variables), while the later iterations of analysis may involve identifying a statistical feature of the identified relationship or strength of correlation between the related data points. In addition to the strength of correlation between data points, the AI module 102 may identify a directionality for the relationship, as illustrated in the directed graph 250. In one embodiment, the AI module 102 may be equipped with an auto-excitation functionality that (a) monitors the normal operation of the automation process to establish a level of signal that is sufficient for the AI engine to interrogate directionality of impact but is not large enough to disrupt normal operation of the industrial automation system 10. That is, as discussed above, the AI module 102 may determine which data point may affect the performance or output of another data point. By analyzing the data points provided to the AI module 102 in this manner, the AI module 102 may provide better context for determining relationship information between different operations of different components (e.g., devices, equipment, portions) of the industrial automation system.  
dynamically amend the KG to reflect the strength of the correlation;  SayyarRodsari para. 149 teaches  one embodiment, the strength of the relationship between two data points may be represented by adjusting a visual characteristic or property (e.g., thickness, pattern) of the line between the two points. In addition, the directionality of the relationship may also be depicted via an arrow in the line as depicted in the directed links of the directed graph 250 in FIG. 14. Such visual representation of the automation process can be used for performance monitoring if the directed graph 250 is updated in real-time based on current operation data. For example, if a correlation or connection between two nodes falls below a threshold (in the extreme case disappears), then the AI module 102 may generate an alarm accordingly.)
Both Bethke and SayyarRodsari are directed to monitoring an environment to determine correlations amongst events.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Bethke to include leveraging the KG; leveraging a machine learning model to evaluate a strength of a correlation; and dynamically amend the KG to reflect the strength of the correlation as taught by SayyarRodsari to o provide improved systems and methods for analyzing the process data acquired from the industrial automation system in real time or near real time to efficiently monitor the performance of the industrial automation system and increase the efficiency in which the industrial automation system operates  (see para. 4).

As per Claim 2 Bethke does not teach the system of claim 1, wherein the evaluation of the strength of the correlation further comprises the evaluator configured to perform a statistical evaluation of the identified first and second KPIs;  However, SayyarRodsari teaches as discussed above with respect to block 240 of FIG. 13, in certain embodiments, the AI module 102 may repeatedly analyze the received datasets to glean additional information regarding the target variables during each iteration. For example, the early iterations of analysis may involve self-learning (e.g., identifying relationships) between the data points (e.g., target variables), while the later iterations of analysis may involve identifying a statistical feature of the identified relationship or strength of correlation between the related data points. In addition to the strength of correlation between data points, the AI module 102 may identify a directionality for the relationship, as illustrated in the directed graph 250. In one embodiment, the AI module 102 may be equipped with an auto-excitation functionality that (a) monitors the normal operation of the automation process to establish a level of signal that is sufficient for the AI engine to interrogate directionality of impact but is not large enough to disrupt normal operation of the industrial automation system 10. 
and wherein the dynamic amendment to the KG comprises the evaluator configured to reflect the strength of the correlation in one or more edges of the KG. SayyarRodsari para. 148-151 teach as discussed above with respect to block 240 of FIG. 13, in certain embodiments, the AI module 102 may repeatedly analyze the received datasets to glean additional information regarding the target variables during each iteration. For example, the early iterations of analysis may involve self-learning (e.g., identifying relationships) between the data points (e.g., target variables), while the later iterations of analysis may involve identifying a statistical feature of the identified relationship or strength of correlation between the related data points. In addition to the strength of correlation between data points, the AI module 102 may identify a directionality for the relationship, as illustrated in the directed graph 250. In one embodiment, the AI module 102 may be equipped with an auto-excitation functionality that (a) monitors the normal operation of the automation process to establish a level of signal that is sufficient for the AI engine to interrogate directionality of impact but is not large enough to disrupt normal operation of the industrial automation system 10. That is, as discussed above, the AI module 102 may determine which data point may affect the performance or output of another data point. By analyzing the data points provided to the AI module 102 in this manner, the AI module 102 may provide better context for determining relationship information between different operations of different components (e.g., devices, equipment, portions) of the industrial automation system.  In one embodiment, the strength of the relationship between two data points may be represented by adjusting a visual characteristic or property (e.g., thickness, pattern) of the line between the two points. In addition, the directionality of the relationship may also be depicted via an arrow in the line as depicted in the directed links of the directed graph 250 in FIG. 14. Such visual representation of the automation process can be used for performance monitoring if the directed graph 250 is updated in real-time based on current operation data. For example, if a correlation or connection between two nodes falls below a threshold (in the extreme case disappears), then the AI module 102 may generate an alarm accordingly.  With the foregoing in mind, FIG. 16 illustrates another example directed graph 280 that may be generated by the AI module 102 that depicts the relationship between data points using a line, a strength of the relationship using a thickness of a line, and a directionality of the relationship using an arrow disposed on the line. Although the relationship, strength, and directionality is visualized in FIG. 16 using a line, a thickness, and an arrow, it should be noted that other visual effects may be used to visualize the respective properties.  Referring to FIG. 16, directed link 282 between data points x.sub.6 and x.sub.7 and directed link 284 between data points x.sub.7 and x.sub.9 may indicate that the same strength of correlation exists because the weight or thickness of the directed links 284 and 286 are substantially similar. The directed link 286 between data points x.sub.8 and x.sub.7, however, is thicker than the directed links 282 and 284, thereby indicating that the directed link 286 has a stronger strength of correlation.  Both Bethke and SayyarRodsari are directed to monitoring an environment to determine correlations amongst events.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Bethke to wherein the evaluation of the strength of the correlation further comprises the evaluator configured to perform a statistical evaluation of the identified first and second KPIs and wherein the dynamic amendment to the KG comprises the evaluator configured to reflect the strength of the correlation in one or more edges of the KG as taught by SayyarRodsari to o provide improved systems and methods for analyzing the process data acquired from the industrial automation system in real time or near real time to efficiently monitor the performance of the industrial automation system and increase the efficiency in which the industrial automation system operates  (see para. 4).

As per Claim 3 Bethke teaches the system of claim 1, wherein the evaluator is further configured to construct a KPI correlation graph from the identified first KPI and the identified second KPI and corresponding RCA knowledge bases, the KPI correlation graph comprising at least two nodes and a connecting edge, wherein each of the nodes represents one of the KPIs and each connecting edge represents the discovered correlation between corresponding KPIs.  (Bethke para. 44 teaches FIG. 3 shows an illustrative causal graph (300) indicating relationships between various system elements experiencing symptoms indicative of a problem on an illustrative modeled system, such as the system of FIG. 1. An analysis engine can receive management information from one or more management applications that monitor the three planes of the exemplary computer network. A first symptom of a problem may be that a web application has slowed down (305). A user of the application may complain to a technician that the application has slowed, and the technician may provide information of the slowdown to the analysis engine. The engine may trigger a management application to confirm the low performance (310). The web application (315, 132) is supported by an application service, such as a web application server (320, 134), that is hosted on a server cluster comprising several servers (325, 124). The web application server is connected to and depends upon one or more instances of a database (330, 136) hosted on a server farm (335, 126). The database may be distributed over several servers (340) that are interconnected via a network switch (115) through network interfaces (345, 119). The analysis engine can hypothesize that the slowness is caused by one or more servers of the server farm being inaccessible, and can trigger the management application to ping the switch (350). In like manner, the root cause of the problem may finally be identified as a link failure (355, 118) between the switch and some of the servers, which has resulted in two of the managed servers in the database farm becoming unreachable (360, 128).

As per Claim 4 Bethke teaches the system of claim 1, wherein the evaluator is further configured to selectively verify the root cause, including reflect the identified root cause with actual state data.  (Bethke para. 60 teaches hypotheses of possible causes of the received indicators can be generated (450), consistent with the received indicators and with pre-defined causal relationships between elements and/or conditions. The indicators received may not be sufficient to confirm whether a hypothesis represents an actual cause of received indicators. Additional indicators can be solicited as needed to confirm which hypotheses represent actual causes (460). A newly received indicator may be inconsistent with an already generated hypothesis. If so, that hypothesis can be canceled, because it is no longer consistent with the received indicators. New hypotheses can also be generated based on the solicited indicators. Additional indicators can be solicited as needed to confirm which of those hypotheses represent actual causes, and so on.)


Claims 7-10 recite similar limitation to those recited in claims 1-4 and are rejected for similar reasons.  Further, Bethke teaches a computer program product to derive key performance indicators (KPIs), the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by a processor to perform the recited steps (see para. 63)

Claims 13-16 recite similar limitations to those recited in claims 1-4 and are rejected for similar reasons.  Further, Bethke teaches a computer-implemented method for use an information technology (IT) environment (see Claim 1)

Claim(s) 5, 6, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bethke US 2009/0183030 A1 in view of SayyarRodsari US 20200103878 A1 as applied to claims 1, 7, 13 and in further view of Thompson US 10,270,668 A1.

As per Claim 5 Bethke does not teach the system of claim 1, further comprising an artificial intelligence (Al) platform in communication with the processing unit, the Al platform configured to conduct a time series analysis to identify the correlation between the identified first KPI and the identified second KPI, including to train the MLM to compute a correlation score from a series of KPI scores over time.    However, Thompson para. 36 teaches monitoring service 320 may implement correlation analysis 320 to measure correlation amongst different operational metrics. For instance, as discussed below with regard to FIG. 6, select operational metrics may be identified for monitoring. Correlation measures, such as correlation coefficients, similarity scores, and other ways of indicating correlation may be determined between a metric and another one or more metrics. Based on the determined correlation, correlated events may be detected. For instance, correlation criteria may be implemented to identify whether or not the correlation measures are sufficient to indicate a correlated event (e.g., a threshold score or measurement may be implemented). FIG. 6, discusses in more detail below the various ways correlation analysis 320 may be performed. In at least some embodiments, machine learning 340 may be implemented to applying machine learning techniques to previously detected correlated events in order to improve correlation criteria used to detect correlated events.  Further para. 49 teaches comparison of time series data may be performed to calculate correlation measures. Various other comparisons, such as Pearson's correlation coefficient determinations or rank correlation determinations may be made. As indicated at 630, a correlated event may be detected based on the analysis for correlation amongst the operational metrics. For example, correlation measures, such as correlation coefficients, similarity scores, or other indicators of correlation may be calculated. Correlation criteria may be imposed which provide a heuristic for determining whether or not operational metrics during a particular timeframe were correlated. A score or coefficient threshold may be implanted, which if exceed for two or more operational metrics, a correlated event may be detected. In some embodiments, machine learning technique(s) may be applied to evaluate previously detected correlated events, in some embodiments. For example, a feature selection algorithm may be implemented to determine if current correlation criteria should be modified, updated, and/or replaced which would increase the accuracy of correlated operational metric identifications (e.g., minimize the error of false negatives). Pattern recognition, such as different classification or clustering techniques may be implemented to determine appropriate weights for different correlation criteria (e.g., increase or decrease weight of tag similarity vs. action similarity). As many other machine learning techniques may be implemented, the previous examples are not intended to be limiting. The results of machine learning evaluations may be used to alter how correlated operational metrics are identified. For example, the correlation criteria may be updated according to the machine learning evaluation of the results of correlation identification between the resources, in some embodiments.  Both Bethke and Thompson are directed to monitoring an environment to determine correlations amongst events.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Bethke to include an artificial intelligence (Al) platform in communication with the processing unit, the Al platform to conduct a time series analysis to identify the correlation between the first KPI and the second KPI,  including to train a machine learning model (MLM) to compute a correlation score from a series of KPI scores over time as taught by Thompson to increase the accuracy of correlated operational metric identifications (e.g., minimize the error of false negatives) (see para. 49).

As per Claim 6 Bethke teaches the system of claim 3 further comprising an artificial intelligence (Al) platform in communication with the processing unit, wherein the Al platform is further configured to verify the discovered correlation,   Bethke para. 55 teaches a hypothesis can be confirmed, such as by polling system elements related to the hypothesis to determine if the elements are behaving as they would be if the hypothesis were correct. If so, the hypothesis can be asserted as a conclusion. However, generating a conclusion does not necessarily indicate that the root cause of the observed problematic symptoms has been identified, because the conclusion could itself have been caused by another problem. If a conclusion is caused by a further problem, the conclusion is referred to as secondary cause, and not a root cause. A conclusion is identified as a root cause only when it is determined that it is not a secondary cause.
Bethke does not teach further comprising an artificial intelligence (Al) platform in communication with the processing unit, the Al platform configured to conduct a time series analysis to identify the correlation between the identified first KPI and the identified second KPI, including to train a machine learning model (MLM) to compute a correlation score from a series of KPI scores over time, However, Thompson para. 36 teaches monitoring service 320 may implement correlation analysis 320 to measure correlation amongst different operational metrics. For instance, as discussed below with regard to FIG. 6, select operational metrics may be identified for monitoring. Correlation measures, such as correlation coefficients, similarity scores, and other ways of indicating correlation may be determined between a metric and another one or more metrics. Based on the determined correlation, correlated events may be detected. For instance, correlation criteria may be implemented to identify whether or not the correlation measures are sufficient to indicate a correlated event (e.g., a threshold score or measurement may be implemented). FIG. 6, discusses in more detail below the various ways correlation analysis 320 may be performed. In at least some embodiments, machine learning 340 may be implemented to applying machine learning techniques to previously detected correlated events in order to improve correlation criteria used to detect correlated events.  Further para. 49 teaches comparison of time series data may be performed to calculate correlation measures. Various other comparisons, such as Pearson's correlation coefficient determinations or rank correlation determinations may be made. As indicated at 630, a correlated event may be detected based on the analysis for correlation amongst the operational metrics. For example, correlation measures, such as correlation coefficients, similarity scores, or other indicators of correlation may be calculated. Correlation criteria may be imposed which provide a heuristic for determining whether or not operational metrics during a particular timeframe were correlated. A score or coefficient threshold may be implanted, which if exceed for two or more operational metrics, a correlated event may be detected. In some embodiments, machine learning technique(s) may be applied to evaluate previously detected correlated events, in some embodiments. For example, a feature selection algorithm may be implemented to determine if current correlation criteria should be modified, updated, and/or replaced which would increase the accuracy of correlated operational metric identifications (e.g., minimize the error of false negatives). Pattern recognition, such as different classification or clustering techniques may be implemented to determine appropriate weights for different correlation criteria (e.g., increase or decrease weight of tag similarity vs. action similarity). As many other machine learning techniques may be implemented, the previous examples are not intended to be limiting. The results of machine learning evaluations may be used to alter how correlated operational metrics are identified. For example, the correlation criteria may be updated according to the machine learning evaluation of the results of correlation identification between the resources, in some embodiments.  Both Bethke and Thompson are directed to monitoring an environment to determine correlations amongst events.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Bethke to include an artificial intelligence (Al) platform in communication with the processing unit, the Al platform to conduct a time series analysis to identify the correlation between the first KPI and the second KPI,  including to train a machine learning model (MLM) to compute a correlation score from a series of KPI scores over time as taught by Thompson to increase the accuracy of correlated operational metric identifications (e.g., minimize the error of false negatives) (see para. 49).
Bethke does not teach amend the KPI correlation graph with the discovered correlation. SayyarRodsari para. 149 teaches  one embodiment, the strength of the relationship between two data points may be represented by adjusting a visual characteristic or property (e.g., thickness, pattern) of the line between the two points. In addition, the directionality of the relationship may also be depicted via an arrow in the line as depicted in the directed links of the directed graph 250 in FIG. 14. Such visual representation of the automation process can be used for performance monitoring if the directed graph 250 is updated in real-time based on current operation data. For example, if a correlation or connection between two nodes falls below a threshold (in the extreme case disappears), then the AI module 102 may generate an alarm accordingly.)
Both Bethke and SayyarRodsari are directed to monitoring an environment to determine correlations amongst events.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Bethke to include leveraging the KG; leveraging a machine learning model to evaluate a strength of a correlation; and dynamically amend the KG to reflect the strength of the correlation as taught by SayyarRodsari to o provide improved systems and methods for analyzing the process data acquired from the industrial automation system in real time or near real time to efficiently monitor the performance of the industrial automation system and increase the efficiency in which the industrial automation system operates  (see para. 4).


As per Claim 12 Bethke teaches verify the discovered correlation; Bethke para. 55 teaches a hypothesis can be confirmed, such as by polling system elements related to the hypothesis to determine if the elements are behaving as they would be if the hypothesis were correct. If so, the hypothesis can be asserted as a conclusion. However, generating a conclusion does not necessarily indicate that the root cause of the observed problematic symptoms has been identified, because the conclusion could itself have been caused by another problem. If a conclusion is caused by a further problem, the conclusion is referred to as secondary cause, and not a root cause. A conclusion is identified as a root cause only when it is determined that it is not a secondary cause.
Bethke does not teach the computer program product of claim 9, further comprising program code executable by the processor to: conduct a time series analysis to identify the correlation between the identified first KPI and the identified second KPI; train the MLM to compute a correlation score from a series of KPI scores over time; However, Thompson para. 36 teaches monitoring service 320 may implement correlation analysis 320 to measure correlation amongst different operational metrics. For instance, as discussed below with regard to FIG. 6, select operational metrics may be identified for monitoring. Correlation measures, such as correlation coefficients, similarity scores, and other ways of indicating correlation may be determined between a metric and another one or more metrics. Based on the determined correlation, correlated events may be detected. For instance, correlation criteria may be implemented to identify whether or not the correlation measures are sufficient to indicate a correlated event (e.g., a threshold score or measurement may be implemented). FIG. 6, discusses in more detail below the various ways correlation analysis 320 may be performed. In at least some embodiments, machine learning 340 may be implemented to applying machine learning techniques to previously detected correlated events in order to improve correlation criteria used to detect correlated events.  Further para. 49 teaches comparison of time series data may be performed to calculate correlation measures. Various other comparisons, such as Pearson's correlation coefficient determinations or rank correlation determinations may be made. As indicated at 630, a correlated event may be detected based on the analysis for correlation amongst the operational metrics. For example, correlation measures, such as correlation coefficients, similarity scores, or other indicators of correlation may be calculated. Correlation criteria may be imposed which provide a heuristic for determining whether or not operational metrics during a particular timeframe were correlated. A score or coefficient threshold may be implanted, which if exceed for two or more operational metrics, a correlated event may be detected. In some embodiments, machine learning technique(s) may be applied to evaluate previously detected correlated events, in some embodiments. For example, a feature selection algorithm may be implemented to determine if current correlation criteria should be modified, updated, and/or replaced which would increase the accuracy of correlated operational metric identifications (e.g., minimize the error of false negatives). Pattern recognition, such as different classification or clustering techniques may be implemented to determine appropriate weights for different correlation criteria (e.g., increase or decrease weight of tag similarity vs. action similarity). As many other machine learning techniques may be implemented, the previous examples are not intended to be limiting. The results of machine learning evaluations may be used to alter how correlated operational metrics are identified. For example, the correlation criteria may be updated according to the machine learning evaluation of the results of correlation identification between the resources, in some embodiments.  Both Bethke and Thompson are directed to monitoring an environment to determine correlations amongst events.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Bethke to include an artificial intelligence (Al) platform in communication with the processing unit, the Al platform to conduct a time series analysis to identify the correlation between the first KPI and the second KPI,  including to train a machine learning model (MLM) to compute a correlation score from a series of KPI scores over time as taught by Thompson to increase the accuracy of correlated operational metric identifications (e.g., minimize the error of false negatives) (see para. 49).
amend the KPI correlation graph with the correlation.  SayyarRodsari para. 148-151 teach as discussed above with respect to block 240 of FIG. 13, in certain embodiments, the AI module 102 may repeatedly analyze the received datasets to glean additional information regarding the target variables during each iteration. For example, the early iterations of analysis may involve self-learning (e.g., identifying relationships) between the data points (e.g., target variables), while the later iterations of analysis may involve identifying a statistical feature of the identified relationship or strength of correlation between the related data points. In addition to the strength of correlation between data points, the AI module 102 may identify a directionality for the relationship, as illustrated in the directed graph 250. In one embodiment, the AI module 102 may be equipped with an auto-excitation functionality that (a) monitors the normal operation of the automation process to establish a level of signal that is sufficient for the AI engine to interrogate directionality of impact but is not large enough to disrupt normal operation of the industrial automation system 10. That is, as discussed above, the AI module 102 may determine which data point may affect the performance or output of another data point. By analyzing the data points provided to the AI module 102 in this manner, the AI module 102 may provide better context for determining relationship information between different operations of different components (e.g., devices, equipment, portions) of the industrial automation system.  In one embodiment, the strength of the relationship between two data points may be represented by adjusting a visual characteristic or property (e.g., thickness, pattern) of the line between the two points. In addition, the directionality of the relationship may also be depicted via an arrow in the line as depicted in the directed links of the directed graph 250 in FIG. 14. Such visual representation of the automation process can be used for performance monitoring if the directed graph 250 is updated in real-time based on current operation data. For example, if a correlation or connection between two nodes falls below a threshold (in the extreme case disappears), then the AI module 102 may generate an alarm accordingly.  With the foregoing in mind, FIG. 16 illustrates another example directed graph 280 that may be generated by the AI module 102 that depicts the relationship between data points using a line, a strength of the relationship using a thickness of a line, and a directionality of the relationship using an arrow disposed on the line. Although the relationship, strength, and directionality is visualized in FIG. 16 using a line, a thickness, and an arrow, it should be noted that other visual effects may be used to visualize the respective properties.  Referring to FIG. 16, directed link 282 between data points x.sub.6 and x.sub.7 and directed link 284 between data points x.sub.7 and x.sub.9 may indicate that the same strength of correlation exists because the weight or thickness of the directed links 284 and 286 are substantially similar. The directed link 286 between data points x.sub.8 and x.sub.7, however, is thicker than the directed links 282 and 284, thereby indicating that the directed link 286 has a stronger strength of correlation.  Both Bethke and SayyarRodsari are directed to monitoring an environment to determine correlations amongst events.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Bethke to wherein the evaluation of the strength of the correlation further comprises the evaluator configured to perform a statistical evaluation of the identified first and second KPIs and wherein the dynamic amendment to the KG comprises the evaluator configured to reflect the strength of the correlation in one or more edges of the KG as taught by SayyarRodsari to o provide improved systems and methods for analyzing the process data acquired from the industrial automation system in real time or near real time to efficiently monitor the performance of the industrial automation system and increase the efficiency in which the industrial automation system operates  (see para. 4).
Claims 12 recite similar limitation to those recited in claims 6 and are rejected for similar reasons.  Further, Bethke teaches a computer program product to derive key performance indicators (KPIs), the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by a processor to perform the recited steps (see para. 63)

Claims 18 recite similar limitation to those recited in claims 6 and are rejected for similar reasons.  Further, Bethke teaches a computer implemented method for use an information technology (IT) environment (see Claim 1)

Claims 17  recite similar limitations to those recited in claims 5 and are rejected for similar reasons.  Further, Bethke teaches a computer-implemented method for use an information technology (IT) environment (see Claim 1)

Claim(s) 19, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bethke US 2009/0183030 A1 in view of SayyarRodsari US 20200103878 A1 as applied to claims 1, 7, 13 and in further view of Ambichl US 2017/0075749 A1.

As per Claim 19 Bethke does not teach the system of claim 1, wherein the evaluator is further configured to store the generated KG in a KG repository containing one or more stored KGs for subsequent leveraging by the evaluator for dynamic amendment of the KG, the one or more stored KGs supporting a functionality of the evaluator.   However, Ambichl teaches IG. 4c shows an event graph record 420 that may be used to represent and store an event graph 230. An event graph record 420 may contain but is not limited to a list of event node records 421 containing the event node records 401 forming the event graph and a list of event causality edge records 422 containing the event causality edge records 410 that connect event node records of the event graph 230 described by the event graph record. On processing of incoming events to determine causal relationships between the incoming event and existing events, the causality estimator 227 may update a graph records in case a causal relationship of the incoming event record with an event record of an existing graph record is detected, it may create a new graph record containing only the incoming event record if no causal relationships with other events are detected or it may merge two or more existing graph records in case causal relationships of the incoming event record reveal a connection between those existing graph records. Both Bethke and Ambichl are directed to monitoring an environment to determine correlations amongst events.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Bethke to include wherein the evaluator is further configured to store the generated KG in a KG repository containing one or more stored KGs for subsequent leveraging by the evaluator for dynamic amendment of the KG, the one or more stored KGs supporting a functionality of the evaluator as taught by Ambichl to improve the accuracy of the root cause estimation (see para. 246).

As per Claim 20 Bethke does not teach the computer program product of claim 7, further comprising program code 11executable by the processor to store the generated KG in a KG repository containing one or more stored KGs for subsequent dynamic amendment of the KG.  However, Ambichl teaches IG. 4c shows an event graph record 420 that may be used to represent and store an event graph 230. An event graph record 420 may contain but is not limited to a list of event node records 421 containing the event node records 401 forming the event graph and a list of event causality edge records 422 containing the event causality edge records 410 that connect event node records of the event graph 230 described by the event graph record. On processing of incoming events to determine causal relationships between the incoming event and existing events, the causality estimator 227 may update a graph records in case a causal relationship of the incoming event record with an event record of an existing graph record is detected, it may create a new graph record containing only the incoming event record if no causal relationships with other events are detected or it may merge two or more existing graph records in case causal relationships of the incoming event record reveal a connection between those existing graph records. Both Bethke and Ambichl are directed to monitoring an environment to determine correlations amongst events.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Bethke to include , further comprising program code 11executable by the processor to store the generated KG in a KG repository containing one or more stored KGs for subsequent dynamic amendment of the KG as taught by Ambichl to improve the accuracy of the root cause estimation (see para. 246).

As per Claim 21 Bethke does not teach the computer-implemented method of claim 13, further comprising: storing the generated KG in a KG repository containing one or more stored KGs for subsequent dynamic amendment of the KG. However, Ambichl teaches IG. 4c shows an event graph record 420 that may be used to represent and store an event graph 230. An event graph record 420 may contain but is not limited to a list of event node records 421 containing the event node records 401 forming the event graph and a list of event causality edge records 422 containing the event causality edge records 410 that connect event node records of the event graph 230 described by the event graph record. On processing of incoming events to determine causal relationships between the incoming event and existing events, the causality estimator 227 may update a graph records in case a causal relationship of the incoming event record with an event record of an existing graph record is detected, it may create a new graph record containing only the incoming event record if no causal relationships with other events are detected or it may merge two or more existing graph records in case causal relationships of the incoming event record reveal a connection between those existing graph records. Both Bethke and Ambichl are directed to monitoring an environment to determine correlations amongst events.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Bethke to include storing the generated KG in a KG repository containing one or more stored KGs for subsequent dynamic amendment of the KG as taught by Ambichl to improve the accuracy of the root cause estimation (see para. 246).

Claim(s) 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bethke US 2009/0183030 A1 in view of SayyarRodsari US 20200103878 A1 as applied to claims 1, 7, 13 and in further view of Ambichl US 2017/0075749 A1.

As per Claim 22 Bethke does not teach the system of claim 1, further comprising an artificial intelligence (Al) platform in communication with the processing unit, the Al platform configured to classify at least a first MLM based on a first criteria and classify at least a second MLM based on a second criteria, and further configured to select one of the at least first and second MLM based on one of the first and second criteria.  However, Nozhchev para. 76 teaches when a suitable model is not available, control proceeds to block 516, which is described below. When a suitable model is available, the example client data analyzer 312 retrieves the received telemetry data (which can include a maintenance operation identifier that identifies the maintenance operation, system configuration information, information concerning the duration of the same or similar operations performed in the past, the success rate of such operations, etc.) from the example client data datastore 306 and the appropriate model from the example model datastore 308 via the example application programming interface 304 and executes a client data analysis on the telemetry data using the appropriate model (block 512). For example, the client data analyzer 312 selects a model associated with the source of the telemetry data. The model may be a machine learning model which the client data analyzer 312 applies to the telemetry data to determine a result (e.g., to determine a duration of the maintenance operation, a risk of failure of the operation, an error prediction, to determine a configuration error, to determine a hardware compatibility issue, to confirm stable operation, etc.). In some examples, the machine learning models are configured to learn, from batch data, how different configuration parameters affect the duration and risk of an operation to be performed. The configuration parameters to be evaluated in connection with different types of operations to be performed can vary. In some examples, a standard linear regression is performed to develop a first model and then subsequently, the first model is updated (or learns) from additionally collected data. The data used in the standard linear regression may take into consideration system parameters such as ESX version of the processors of the system, a number of VMs, a total amount of VM memory, a physical network bandwidth, etc. In some examples, as the amount of historical data collected from different data centers increases, the batch data analyzer 314 may use the historical data to develop multiple models and then select a preferred one of the models to be used for future analyses. Both Bethke and Ambichl are directed to monitoring an environment to determine correlations amongst events.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Bethke to include further comprising an artificial intelligence (Al) platform in communication with the processing unit, the Al platform configured to classify at least a first MLM based on a first criteria and classify at least a second MLM based on a second criteria, and further configured to select one of the at least first and second MLM based on one of the first and second criteria as taught by Nozhchevl to improve the accuracy of the root cause estimation (see para. 246).

As per Claim 23 Bethke does not teach the system of claim 22, wherein the first MLM and the second MLM are stored collectively However, Nozhchev para 49 teaches the example model datastore 308 is a database for storing models (e.g., machine learning models) generated by the example batch analyzer 314. Both Bethke and Ambichl are directed to monitoring an environment to determine correlations amongst events.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Bethke to include wherein the first MLM and the second MLM are stored collectively as taught by Nozhchevl to improve the accuracy of the root cause estimation (see para. 246).

Claims 24 recite similar limitation to those recited in claims 22 and are rejected for similar reasons.  Further, Bethke teaches a computer implemented method for use an information technology (IT) environment (see Claim 1)

Claims 25  recite similar limitations to those recited in claims 22 and are rejected for similar reasons.  Further, Bethke teaches a computer-implemented method for use an information technology (IT) environment (see Claim 1)

Pertinent art not relied upon in a rejection

Ben Simhon US 2016/0210556 A1  - Ben Simhon par. 78 teaches when combining multiple anomalies into a single combined anomaly, relationships between the metrics are specified by a metric graph relationship data store 252. When multiple anomalies are present across related metrics, this may be an indication of greater significance of the combined anomaly. A metric relationship inference module 256 infers relationships between the metrics and stores a representation of the topology of these relationships in the metric graph relationship data store.  Further, para. 81 teaches n FIG. 5, an example implementation of the metric relationship inference module 256 includes a real-valued similarity module 304, an alternative metric module 308, a non-real-valued similarity module 312, a timing similarity module 316, and a name similarity module 320. Each of these modules provides similarity data to a metric relationship graph creation module 324, which generates a metric relationship graph for storage into the metric graph relationship data store 252 of FIG. 4.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683